Citation Nr: 1541129	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board video conference hearing on May 20, 2015, for which he did not appear.  On a statement dated on June 20, 2015, the Veteran referenced a May 5, 2015 notice letter scheduling him for a May 20, 2015 Board hearing.  The Veteran indicated that he was not able to make the scheduled hearing because the notice letter went to the wrong address and that he no longer lived in Hawaii.  He noted that he now lived in Tuscaloosa, Alabama, and had lived there for six months, having called the 1-800-826-1000 number to change his address.  He requested that his hearing be rescheduled at the RO in Montgomery, Alabama.

While the Veteran's request to change his hearing was not received within 15 days of the scheduled hearing, given that he reportedly attempted to notify VA of his new address prior to the time of his scheduled hearing, and indicated that he did not receive the notice letter with the date and time of his Board hearing, good cause has been shown for why the Veteran did not appear at his scheduled hearing.  See 38 C.F.R. § 20.702(d).  Therefore, another hearing should be scheduled at the local RO in Montgomery, Alabama.

The Veteran submitted a VA Form 21-22 in May 2015 attempting to elect Disabled American Veterans as his representative.  However, the form is not signed by a representative from Disabled American Veterans.  The form must be signed before Disabled American Veterans can be recognized as the Veteran's representative on this appeal.  See 38 C.F.R. § 14.631(a).

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's address to the most recent address of record located in Tuscaloosa, Alabama.  See VA Form 21-4138 dated in June 2015.  Transfer jurisdiction to the RO in Montgomery, Alabama.

2.  Notify the Veteran that the VA Form 21-22 he signed in May 2015 attempting to elect Disabled American Veterans as his representative must also be signed by a representative from Disabled American Veterans, in order to be recognized as the Veteran's representative on this appeal.  See 38 C.F.R. § 14.631(a).

3.  Thereafter, schedule the Veteran for the next available Board video conference or Travel Board hearing at his local VA Regional Office as soon as practicable.  Both he and any representative he has elected should be notified of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




